DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed 07/09/2021 have been received and entered into the case record.
Claims 1-3, 7-9, 14, 16-17, and 41 are pending in the application.
Claim 14 is amended.
Claim 41 is new.
Claims 1-9 are examined on the merits


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-9, 14, 16-17 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Calos et al. (WO2015/073703; IDS Reference Foreign Patent No. 1 filed on 09/10/2018).


s 1-3, 7-9, 14, 16-17 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calos et al. (WO2015/073703; IDS Reference Foreign Patent No. 1 filed on 09/10/2018).
Regarding claims 1, Calos et al. teaches a method for inserting a polynucleotide sequence of interest into a genome of a cell (Abstract). Said method is for the purpose of improving upon current methods of gene insertion such as those mediated by retroviruses, lentiviruses, transposons, and non-homologous end-joining results in random integration as there is a lack of control over transgene insertion site, copy number, and orientation compromises the precision of experiments. Additionally, these methods often have limits on the size of the DNA that can be inserted. (para. 0003). 
The method comprises introducing a targeting construct into the cell wherein the cell contains in its genome a landing pad comprising sequentially a first attP (i.e. a first RRS), and a second attP (i.e. a second RRS) (Fig 1A, 2; Abstract; para 0006, 0029, 0061, 0067, 0082, 0095, 0101, 0142). Additionally the nucleic acid targeting construct comprises: an exchange cassette comprising sequentially an attB (i.e. a third RRS), the polynucleotide sequence of interest, and an attB (i.e. a fourth RRS) and additionally a selectable cassette comprising a selectable marker (Abstract, para. 0059, 0082, 0095, 0101, 0131, 0160). 
Although the selectable markers are exemplified as positive, Calos teaches that by a "selection marker" or "selectable marker" it is meant an agent that can be used to select cells, e.g., cells that have been targeted by nucleic acid compositions of the subject application and the selection may be negative selection; that is, the population is isolated away from the cells (para. 0095). Therefore it would be obvious to one of ordinary skill in the art to include a negative selectable marker in place of the positive selectable marker detailed by Calos.
The method further comprises expressing phiC31 and Bxb2 in the cell (i.e. expressing the site specific recombinase) which recognizes the first and third RRS (para 0006, 0012, 0061-0062, 0078, 0082). Additionally this method maintains the cell under a condition that facilitates a recombination between phiC31 first recombination (i.e. first RRS) and phiC31 second recombination sites (i.e. the third RRS) and a recombination between the Bxb1 first recombination site (i.e. second RRS) and Bxb1 second 
Lastly the method comprises selecting a site-specific integration of the polynucleotide sequence of interest into the genome of the cell (Fig 1A, 0006, 0082, 0144).
Regarding claims 2 and 3, Calos et al. discloses that the landing pad of the present invention is located at the H11 locus (i.e. RIDGE) (Fig 1A, 2; Abstract; para. 0067, 0082). 
Regarding claim 7, Calos et al. discloses that the first or second negative selectable marker is a thymidine kinase gene (TK in Fig 2, para. 0095).
Regarding claims 8 and 9, Calos et al. teaches the landing pad further comprises a positive selectable marker which can be a neomycin resistance gene, a puromycin resistance gene, a blasticidin S resistance gene or a hygromycin resistance gene (Fig 1A, 0082, 0095, 0101, 0144-0145).
Regarding claim 14 and 41, Calos et al. teaches that the first, second, third, and fourth RRS are attB or attP (Fig 1A, 2; para. 0061, 0144).
Regarding claim 16, Calos et al. teaches recombination between the second and the fourth RRS is mediated by Bxb1 (i.e. a second site-specific recombinase) (Fig 2; para. 0110, 0112, 0145).
Regarding claim 17, Calos et al. teaches that the landing pad further comprises a polynucleotide sequence encoding the phiC31 and Bxb1 integrases (i.e. site-specific recombinase) (Abstract, para. 0012, 0061-0062).
Therefore the invention would have been obvious to one of ordinary skill in the art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7-9, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,932,607 (hereinafter ‘607). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed towards non-patentably distinct methods of inserting a polynucleotide sequence into a genome of a human cell. More specifically:
rd RRS, sequence of interest and 4th RRS, and introducing a phiC31 integrase and Bxb1 integrase (i.e. site specific recombinases) wherein  the cell comprises a second phiC31 recombination site and a second Bxb1 recombination site (i.e. landing pad comprising 1st and 2nd RRS) at H11 locus (i.e. landing pad is a RIDGE). Furthermore Claim 1 of ‘607 recites maintaining the cell underconditions which facilitate simulatenous recombination between the phiC31 first recombination site and phiC31 second recombination site  and the Bxb1 first recombination site and Bxb1 second recombination site (i.e. maintaining conditions which facilitate recombination between 1st and 3rd RRS and the 2nd and 4th RRS). 
Although the claims of ‘607 do not specifically recite a negative selectable marker, the specification discloses that the circular DNA inserted in claim 2 comprises a 1st and 2nd RRS and selective markers which can be negative and can be thymidine kinase (Col 15, line 45 - Col 16, line 6). Thus it would be obvious to include negative selectable markers.
Regarding instant claims 8 and 9, the method of claim 1 as previously stated involves a landing pad at the H11 locus. The specification teaches that said landing pad can comprise a selectable marker which can be positive and can be a neomyocin resistance gene (Col 27, lines 14-20).
Regarding instant claim 14, Claims 3-6 of ‘607 recite the 1st-4th recombination sites can be either attP or attB. 
Therefore these claims are rejected on the grounds of nonstatutory obviousness-type double patenting

Response to Arguments
Applicant’s arguments filed on 07/06/2021 with respect to the 112 Written Description rejection have been fully considered and are persuasive in light of the amendments made to claim 14 and the cancellation of claims 29 and 39.  The 112(a) rejection has been withdrawn. 
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. 
Regarding the 102 rejection, Applicant argues that Calos et al. does not disclose the claimed invention as Calos et al. does not disclose the design of two negative selectable markers configured in the landing pad and donor construct respectively. Calos et al. discloses that the landing pad contains a selection marker while the donor cassette carries puromycin, a positive selection marker, and mCherry gene for selection and screening in addition to the GOI. 
Examiner agrees that the invention is not anticipated, however it is still obvious. . As stated in the above 102 rejection, Calos et al. teaches a method for inserting a polynucleotide sequence of interest into a genome of a cell (Abstract). Said method is for the purpose of improving upon current methods of gene insertion such as those mediated by retroviruses, lentiviruses, transposons, and non-homologous end-joining results in random integration as there is a lack of control over transgene insertion site, copy number, and orientation compromises the precision of experiments. Additionally, these methods often have limits on the size of the DNA that can be inserted. (para. 0003). 
The method comprises introducing a targeting construct into the cell wherein the cell contains in its genome a landing pad comprising sequentially a first attP (i.e. a first RRS), and a second attP (i.e. a second RRS) (Fig 1A, 2; Abstract; para 0006, 0029, 0061, 0067, 0082, 0095, 0101, 0142). Additionally the nucleic acid targeting construct comprises: an exchange cassette comprising sequentially an attB (i.e. a third RRS), the polynucleotide sequence of interest, and an attB (i.e. a fourth RRS) and additionally a selectable cassette comprising a negative selectable marker (Abstract, para. 0059, 0082, 0095, 0101, 0131, 0160). Though the negative selectable marker is not particularly disclosed, the selection is disclosed as possibly negative and therefore a 103 rejection on the grounds of obviousness is proper.

Regarding the double patenting rejection, Applicant argues that Patent ‘607 has distinct claims from that of the present application. As it does not recite a negative selectable marker configured in the landing pad and in the donor construct, respectively. 
Examiner disagrees. While the claims do not explicitly recite the negative selectable marker, the circular DNA is a broader genus for the species disclosed in the instant application and therefore the double patenting rejection does comprise a landing pad (i.e. H11 locus) and negative selectable markers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632